Citation Nr: 9920239	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to 
August 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
30 percent disability evaluation for generalized anxiety 
disorder.  In a September 1993 rating decision, the RO 
granted a 50 percent disability evaluation, as of July 1, 
1993, and reclassified the disability as generalized anxiety 
disorder; schizophrenia, paranoid type.  

The Board remanded this claim in April 1997.  While the case 
was in remand status, the RO, in a December 1997 rating 
decision, granted a 50 percent evaluation back to November 
1991, the date of the appellant's claim for an increased 
evaluation, and reclassified the disability as schizophrenia, 
paranoid type.  The granting of the 50 percent evaluation 
back to November 1991 resolved the issue of entitlement to an 
increased evaluation for schizophrenia, paranoid type, 
evaluated as 30 percent disabling prior to May 1993.  The 
case has been returned to the Board for further appellate 
review.

The Board notes that in the April 1997 remand, the Board 
requested that the RO obtain a copies of any medical records 
used for Social Security Administration disability benefits.  
In an April 1997 statement, the appellant's representative 
stated that the appellant had advised the organization that 
he had never been awarded Social Security Administration 
benefits and thus there were no records that needed to be 
obtained.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Schizophrenia, paranoid type, is currently manifested by 
flattened affect, impaired judgment and insight, auditory 
hallucinations, difficulty in establishing and maintaining 
relationships, and moderate occupational impairment.



CONCLUSION OF LAW

Schizophrenia, paranoid type, is no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for schizophrenia, paranoid 
type is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from 30 percent to 
50 percent.  The appellant has stated that he wants an 
evaluation in excess of 50 percent.  

Service connection for schizophrenia, paranoid type, was 
granted by means of a January 1982 rating decision and 
assigned a 50 percent disability evaluation.  In August 1982, 
the RO reduced the appellant's disability evaluation from 
50 percent to 30 percent for schizophrenia, paranoid type.  
In July 1983, the RO reclassified the disability as 
generalized anxiety disorder and continued the 30 percent 
disability evaluation.  In September 1993, the appellant 
granted a temporary total rating under 38 C.F.R. § 4.29, 
effective from May 6, 1993, to June 30, 1993, and a 
50 percent evaluation, effective July 1, 1993.  In December 
1997, the RO granted a 50 percent disability evaluation, 
effective November 15, 1991, and reclassified the disability 
as schizophrenia, paranoid type.

The appellant was hospitalized at a VA facility in October 
1991.  The VA examiner stated that the appellant was alert, 
oriented times three, cooperative, and friendly with intact 
cognition.

The appellant underwent a VA psychiatric evaluation in April 
1992.  The appellant reported that he heard voices.  The VA 
examiner stated that the appellant was well developed.  The 
VA examiner stated that the appellant had a flat affect, but 
then later during the interview, the affect seemed to shift 
to somewhat inappropriate and mood shifting ("from more than 
appropriate levity to a sense of notable somberness, one 
would not say depression").  The VA examiner stated that the 
appellant was defensive about the auditory hallucinations.  
The appellant reported that they were infrequent and that 
they had a command-type quality, which he ignored.  He stated 
that the auditory hallucinations would entail statements that 
he should do harm to himself or do things that would result 
in harm to himself.  He denied intent to do harm to himself, 
as he stated he found this inappropriate and wrong for a 
variety of moral and religious reasons.  He denied that he 
would do harm to anyone else.  The examiner noted an 
altercation with a former wife, but did no elaborate.

The appellant reported that he had difficulty with his 
memory.  The VA examiner stated that the appellant's ability 
to review and to follow the questions asked of him did not 
seem to be particularly remarkable.  The VA examiner stated, 
"One cannot identify a reference or cause to believe that he 
has any type of delusional thinking."  The VA examiner noted 
that the hallucinations were reported only with considerable 
effort after considerable questioning.  The appellant had 
considerable difficulty expressing himself, and the VA 
examiner stated that it was as if the appellant had mild 
dysarthria.  The appellant was able to recall proverb 
interpretations from previous mental status examinations and 
recognized and interpreted them; however, the VA examiner 
noted that given different, simple proverbs that the 
appellant had not heard before, he either interpreted them 
concretely or abandoned them as not making any sense.  He 
could do serial sevens very easily and did take longer than 
most people would.  The VA examiner entered a diagnosis of 
schizophrenia, paranoid type, in partial remission.  The VA 
examiner stated that degree of mental impairment was mild to 
moderate.

The appellant was hospitalized at a VA facility in from May 
1993 to June 1993.  The appellant reported increasing 
auditory hallucinations telling him to harm himself or 
others.  The VA examiner stated that the appellant was neatly 
dressed and that his mood was dysphoric.  His affect was 
controlled and constricted with loose association.  He was 
well oriented and clear in sensorium.  There were no suicidal 
or homicidal ideations.  The discharge diagnosis was 
schizophrenia, paranoid type.  The VA examiner entered a 
Global Assessment of Functioning (GAF) score of 50 and 80.  

The appellant was hospitalized at a VA facility in September 
1993.  He was admitted with complaints of being confused and 
being angry about his having multiple sclerosis.  The 
appellant asked for medication for his pain.  It was noted 
that the appellant reported auditory hallucinations, which 
were minimal or at his baseline.  The VA examiner stated that 
during the interview, the appellant had the tendency to 
redirect the conversation around his medical issues (his 
multiple sclerosis) and constantly requested pain 
medications.  The appellant was not cooperating well during 
the interview.  The appellant continuously complained and 
demanded drugs and stated that if he was not given 
medication, he would kill himself.  The appellant reported 
visual hallucinations as well.  He stated that he had a good 
appetite and that he enjoyed doing things and had many 
hobbies.  The appellant described feelings of hopelessness, 
worthlessness, and low self esteem on a chronic basis.

Mental status examination revealed that the appellant was 
alert and oriented times three.  He engaged well in 
conversation; however, the VA examiner noted that the 
appellant would redirect the conversation and constantly 
interrupt.  The appellant had numerous complaints about 
everything.  Speech was noted to be of normal tone and 
volume.  Mood was angry.  The VA examiner noted that the 
appellant had occasional auditory hallucinations, which the 
appellant could not remember.  The appellant reported them as 
a running commentary which did not make sense to him.  There 
were no recent visual hallucinations.  The appellant denied 
looseness of associations or flight of ideas.  The VA 
examiner stated that the appellant demonstrated manipulative 
behavior, good calculation, and good concentration skills.  
The appellant's remote and recent memory was unimpaired.  
Judgment was poor.  The relevant discharge diagnosis was 
chronic paranoid schizophrenia.

The appellant was hospitalized at a VA facility from August 
1994 to September 1994.  The VA examiner stated that the 
appellant had admitted himself "because he was feeling more 
paranoid, more out of control and was having trouble with his 
family, people he deals with on the street and he is afraid 
of a lot of things and wanted to stay in the hospital to 
increase his benefits to 100% service connection."  The 
appellant reported that he had had more problems in the last 
month.

Upon examination, the VA examiner stated that the appellant 
was well oriented with no looseness of associations.  The VA 
examiner noted that the appellant smiled when talking about 
his problems.  The appellant reported that he was hearing 
voices, which were telling him to hurt himself or others.  
The VA examiner stated that the appellant was invasive during 
the interview, but that his speech was normal in rate and 
volume.  The appellant was noted to be coherent.  Judgment 
and insight were poor, and attention and concentration were 
adequate.  The VA examiner noted that at discharge, the 
appellant was not psychotic, suicidal, or homicidal.  The 
discharge diagnosis was schizophrenia, paranoid, in 
remission.  The GAF scores assigned were 50 and 70.

In a February 1995 VA outpatient treatment report, it was 
noted that the appellant reported hallucinations.  The VA 
examiner noted that the appellant's speech was slightly 
dysarthric.  In April 1995, it was noted that the appellant's 
schizophrenia was stable.  

The appellant had a Board hearing in June 1996.  The 
appellant stated that he still heard voices from time to 
time.  He stated that he socialized once a week with others 
with multiple sclerosis.  Otherwise, he stated that he would 
stay at home.  His mother said that the appellant would jump 
all over her when he got upset.  The appellant stated that he 
would see a doctor once every six months.  He stated that he 
had two brothers and one sister and that he got along with 
them.  The appellant stated that he was unable to work 
because of the multiple sclerosis and his schizophrenia.

The appellant underwent a VA psychiatric evaluation in June 
1997.  The appellant reported having bad thoughts, feeling 
depressed, having a poor memory, and being a loner.  He 
stated that voices would tell him negative things.  The VA 
examiner stated that the appellant was neatly groomed and 
casually dressed.  His behavior was cooperative, but was 
sometimes manipulative.  His speech was slowed and he 
occasionally slurred.  His mood was dysphoric, and his affect 
was constricted.  His thought processes were intact, there 
was no looseness of associations, no flight of ideas, and no 
blocking.  The appellant stated that he felt paranoid all the 
time.  He stated that he felt like people were after him, 
against him, or following him.  The appellant stated that he 
was too afraid to attempt suicide because he was fearful of 
the result.  He stated that he had never had homicidal 
thoughts.  The appellant was able to name the president and 
the governor.  He was oriented times three.  His 
concentration and attention span were mildly decreased.  The 
appellant was able to remember three objects in five minutes.  
His judgment and insight were considered fair.  The diagnoses 
were schizophrenia, paranoid type; major depression; and 
nicotine dependence.  The VA examiner made the following 
conclusion about the appellant's GAF score:

The patient's GAF is equal to 55.  The 
patient has very few friends.  He tends 
to be a loner.  He tends to isolate.  He 
tends to withdraw.  He is suspicious and 
distrustful of others.  So, I would say 
that the appellant exhibits poor social 
skills and has problems maintaining 
relationships with people.  From a stand 
point of occupational impairment, if we 
look at the patient's emotional condition 
separate and apart from his physical 
condition, the patient is felt to be able 
to maintain some type of employment, even 
though his ability to work with pace, 
persistence on concentration would 
probably be moderately impaired at this 
point.  The patient really shows more 
social problems which certainly could 
interfere with his occupational 
impairment and his ability to get along 
and work with others.  Therefore, I feel 
he has a GAF of 55, which gives him 
moderate to severe impairment.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The Board notes that the RO has reviewed the appellant's 
service-connected schizophrenia, paranoid, under both the old 
and new criteria for mental disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see 38 U.S.C.A. 
§ 5110 (West 1991).  The Board will review the appellant's 
claim for an increased evaluation under the old and new 
criteria as well.  The old criteria and the applicable 
ratings are as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation.  In October 1991, the appellant was noted to be 
alert, oriented times three, cooperative, and friendly with 
intact cognition.  In April 1992, the appellant reported 
auditory hallucinations.  The appellant had a flat affect.  
He denied any intent to hurt himself or others.  He stated 
that he had difficulty with his memory.  The VA examiner 
stated that the appellant did not have delusional thoughts.  
The appellant had trouble expressing himself, and the VA 
examiner described the appellant was having mild dysarthria.  
The VA examiner stated that the appellant's schizophrenia was 
in partial remission and determined that the appellant's 
degree of mental impairment was mild to moderate.  In 
May/June 1993, the appellant reported increasing auditory 
hallucinations.  He was noted to be neatly dressed.  His mood 
was dysphoric.  His affect was controlled and constricted 
with loose association.  He was well oriented and clear in 
sensorium.  There were no homicidal or suicidal ideations.  
The GAF scores noted at discharge were 50 and 80.

In September 1993, the appellant was demanding pain 
medication and threatening to kill himself if he did not get 
the medication.  He reported visual hallucinations.  He 
stated that he enjoyed doing things and had many hobbies.  
The appellant described feelings of hopelessness, 
worthlessness, and low self esteem on a chronic basis.  The 
VA examiner stated that the appellant was alert and oriented 
times three.  He engaged well in conversation, but the VA 
examiner noted that the appellant would constantly interrupt.  
Speech was of normal tone and volume.  Mood was angry.  The 
VA examiner stated that the appellant demonstrated 
manipulative behavior.  He had good calculation and 
concentration.  His memory, both remote and recent, was 
considered unimpaired.  Judgment was poor.

In August/September 1994, the appellant was noted to be well 
oriented with no looseness of associations.  The appellant 
reported auditory hallucinations.  The appellant was noted to 
be coherent.  Judgment and insight were poor, and attention 
and concentration were adequate.  The appellant was not 
psychotic, suicidal, or homicidal.  The GAF scores noted at 
discharge were 50 and 70.  In April 1995, it was noted that 
the appellant's schizophrenia was stable.  In June 1996, the 
appellant stated that he would hear voices from time to time.  
He stated that he socialized once a week, but otherwise 
stayed by himself.  He stated that he had two brothers and 
one sister and got along with them.  The appellant's mother 
stated that the appellant would jump all over her when he was 
upset.

In June 1997, the appellant reported having bad thoughts, 
feeling depressed, and having a poor memory.  He stated that 
he was a loner.  The VA examiner stated that he appellant was 
neatly groomed and casually dressed.  His behavior was 
cooperative, but manipulative.  His speech was occasionally 
slurred.  His mood was dysphoric, and his affect was 
constricted.  His thought processes were intact.  There was 
no looseness of associations or flight of ideas.  The 
appellant stated that he felt paranoid all the time and 
thought that people were after him, against him, or following 
him.  The appellant stated that he was too afraid to attempt 
suicide because of the result.  He stated that he never had 
homicidal thoughts.  The VA examiner stated that the 
appellant was oriented times three and that his concentration 
and attention span were mildly decreased.  The appellant was 
able to remember three objects in five minutes.  His judgment 
and insight were considered fair.  The VA examiner stated 
that the appellant had schizophrenia, paranoid type, and that 
his GAF score was 55.  The VA examiner substantiated the GAF 
score, stating that the appellant had few friends and tended 
to be a loner.  He had poor social skills and problems with 
maintaining relationships.

The Board finds that the appellant's schizophrenia, paranoid 
type, is no more than 50 percent disabling.  Comparing the 
old criteria to the new criteria, the Board believes that 
neither one is more favorable to the appellant than the 
other.  His disability falls within the 50 percent evaluation 
under both criteria.  Specifically, the appellant's ability 
to establish or maintain effective or favorable relationships 
is considerably impaired.  The appellant has stated that he 
sees people socially once a week.  He has stated that he and 
his siblings get along.  Thus, the preponderance of the 
evidence has shown that he can establish favorable 
relationships with immediate family and friends.  As to 
industrial adaptability, only one medical professional has 
addressed the appellant's occupational impairment.  In the 
June 1997 VA examination report, the VA examiner noted that 
the appellant would be able to maintain some type of 
employment.  He stated that even with the appellant's pace 
and concentration, the appellant would be moderately impaired 
as to occupational impairment.  This is indicative of no more 
than considerable industrial impairment.  In relation to the 
new criteria, the appellant has been described as having a 
flattened affect, having impaired judgment, disturbances in 
motivation and mood, impaired abstract thinking, auditory 
hallucinations, and difficulty in establishing and 
maintaining effective relationships.  Thus, the appellant's 
disability falls within the 50 percent evaluation under both 
the old and new criteria.  Because the RO considered the 
appellant's disability under both criteria (although on 
separate occasions), a Bernard issue is not raised by the 
Board's consideration of both criteria in this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

This determination is supported by the findings of the 
professionals that the appellant's GAF score was between 50 
and 80.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 50 
(which falls between the range of 41-50) is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A GAF of 55 
(which falls within the range of 51 to 60) is defined as 
"Moderate symptoms (e.g., flat affect, and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 70 (which falls within the range of 61 to 70) is 
defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  A GAF 
score of 80 (which falls within the range of 71 to 80) is 
defined as, "If symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  Although the GAF score does not fit neatly into either 
the pre- or post-November 1996 rating criteria, the score 
represents the opinion of a professional, which the 
importance of such has been recognized by the Court.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).

Here, the Board finds that the most probative GAF score 
assigned was the one assigned by the VA examiner following 
the June 1997 VA psychiatric evaluation.  There, the VA 
examiner explained the reasons as to why the appellant's GAF 
score was 55.  The VA examiner stated that the appellant had 
few friends, tended to be a loner, and tended to withdraw.  
The appellant was described as suspicious and distrustful of 
others.  The VA examiner stated that the appellant had poor 
social skills and problems maintaining relationships with 
people.  The VA examiner determined that the appellant was 
employable when considering only the appellant's service-
connected schizophrenia.  Such description falls within the 
50 percent evaluation under both the old and new criteria.  
The Board notes that a GAF score of 50, which is indicative 
of more serious symptoms, was assigned in May 1993 and August 
1994, which were related hospitalizations the appellant had 
as to his schizophrenia.  At the time of those 
hospitalizations, the appellant was assigned a temporary 
100 percent evaluation under 38 C.F.R. § 4.29.  The Board 
also notes that examiners during those two hospitalizations 
established that GAFs of 50/70 and 50/80 represented the 
immediate GAF and the level of functioning for at least a few 
months during the past year.  On balance, the GAFs scores of 
55, 70, and 80 represent his overall level of functioning.  
In regard to the GAF of 50, the appellant's evaluation is 
considered adequate to compensate for exacerbations.  See 
38 C.F.R. § 4.1 (1998).

The evidence establishes that an evaluation in excess of 50 
percent is not warranted.  The appellant does not have 
homicidal ideations, obsessional rituals which interfere with 
routine activities, or continuous panic attacks.  He is not 
unable to perform activities of daily living.  In fact, he 
has been described as well nourished and neatly groomed.  His 
speech has not been described as intermittently illogical.  
The appellant has been described as coherent, oriented times 
three, and having no looseness of associations or flight of 
ideas.  The appellant's memory was noted to be intact, both 
remote and recent.  Although it was noted that the appellant 
had an altercation with a former wife, the VA examiner did 
not elaborate, and such does not establish that the appellant 
is a danger to others.  Although the appellant has stated 
that he cannot work, a medical professional has determined 
that the appellant is capable of maintaining some form of 
employment.  Although the appellant has threatened to harm 
himself, he was considered manipulative rather than a danger 
to himself.  The preponderance of the evidence is against a 
disability evaluation in excess of 50 percent.

The Board notes that the appellant has stated that his 
schizophrenia was worse.  He was correct in that a 50 percent 
evaluation was granted by the RO.  To the extent that the 
appellant states that his service-connected schizophrenia, 
paranoid type, is worse than the 50 percent evaluation 
contemplates, the Board disagrees.  It must be noted that 
when the appellant was hospitalized in August 1994, the VA 
examiner stated that the appellant had admitted himself into 
the hospital because he wanted a 100 percent evaluation for 
his service-connected disability.  The Board finds such 
statement to be indicative of the appellant's lack of 
credibility as to the extent that he has stated that his 
symptoms are worse than the 50 percent evaluation 
contemplates.  The Board finds that the VA psychiatric 
evaluations and the medical records reveal that the 
appellant's disability is not worse than the current 
50 percent evaluation contemplates.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  For the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b).



ORDER

An increased evaluation for schizophrenia, paranoid type, is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

